Citation Nr: 0605414	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-22015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in May 2003.  
The transcript was associated with the claims folder.  
Thereafter, in February 2004, the claims were remanded by the 
Board to ensure full compliance with due process requirements 
as set forth in the Veteran's Claims Assistance Act of 2000 
(VCAA).  

During the pendency of the appeal, it arose that the Veterans 
Law Judge (VLJ) who conducted the May 2003 hearing, was no 
longer employed by the Board.  In March 2005, the veteran was 
notified of the aforementioned and given the opportunity to 
present testimony before another VLJ.  The veteran responded 
in April 2005 that he did in fact desire to attend another 
Board hearing.  However, the claims were returned to the 
Board without said hearing having taken place.  Thus, in May 
2005, the Board remanded the veteran's claims to schedule him 
for the next available hearing before a traveling VLJ from 
the Board.  The hearing took place in September 2005 before 
the undersigned.  The transcript has been obtained and 
associated with the claims folder.   The matters are now 
ready for appellate disposition.



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran served in Vietnam from March 1968 to March 
1969.  For his service, the veteran's awards included the 
National Defense Service Medal, the Vietnam Service Medal 
with 4 Bronze service stars, the Vietnam Campaign Medal with 
60 device, the Combat Infantryman Badge, the Army 
Commendation Medal, and the Bronze Star Medal with V device.  

3.  Clear and convincing evidence to the contrary indicates 
that DDD of the cervical spine was not incurred in or 
aggravated by the veteran's combat service.  

4.  Clear and convincing evidence to the contrary indicates 
that DDD of the lumbar spine was not incurred in or 
aggravated by the veteran's combat service.  

5.  Pes planus did not pre-exist the veteran's active 
military service.

6.  Clear and convincing evidence to the contrary indicates 
that pes planus was not incurred in or aggravated by the 
veteran's combat service.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for DDD of the cervical spine are not met.  38 U.S.C.A. §§ 
1110, 1131, 1154(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303 (2005).

3.  The criteria for the establishment of service connection 
for DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 
1110, 1131, 1154(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303 (2005).

4.  The criteria for the establishment of service connection 
for pes planus are not met.  38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2001 prior to the initial 
decision on the claims in December 2001.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the October 2001 
letter as to what kinds of evidence was needed to 
substantiate his service connection claims.  The veteran was 
informed that evidence towards substantiating his claims 
would be (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  An additional VCAA letter 
was sent in February 2004, pursuant to the February 2004 
Board remand.  The December 2001 and October 2002 rating 
decisions, the October 2002 statement of the case (SOC), and 
the December 2004 and August 2005 supplemental statements of 
the case (SSOC), in conjunction with the October 2001 and 
February 2004 VCAA letters, sufficiently notified the veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims.  

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, he was notified to 
inform VA of "any other evidence or information that [he 
thought would] support [his] claim."  Thus, the Board finds 
that he was fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  

Service medical and personnel records, VA outpatient 
treatment records dated between 1998 and 2005, reports of VA 
examination dated between 1997 and 2004, and private medical 
records from the Vet Center, Southwest Family Practice, Dr. 
EAB, and Dr KH have been obtained in support of the claims on 
appeal.  Transcripts have been obtained and associated with 
the claims folder from the veteran's testimony before the 
Board in May 2003 and September 2005.  

The Board notes the veteran submitted additional medical 
evidence from Dr. EAB, Dr. KH, Southwest Family Practice, and 
a July 2005 VA medical opinion at his September 2005 Board 
hearing.  However, the veteran waived initial RO 
consideration of the newly submitted evidence.  See letter 
dated September 14, 2005.  Thus, a remand for preparation of 
an SSOC is not necessary.   

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
The veteran has urged that his case be decided without 
further delay and the Board finds that the record is ready 
for appellate review.  

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for DDD of the cervical and lumbar spine and pes 
planus.  Specifically, he contends that these disorders are 
the result of marching, drills, and exercises performed 
during basic training, as well as jumping and/or falling from 
helicopters dressed in full combat gear.  The veteran further 
contends that while the service medical records do not 
contain evidence of the claimed disorders, under 38 U.S.C.A. 
§ 1154(b) the Board should accept his statements as 
sufficient proof of service incurrence based on his combat 
service.  After reviewing the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims.  For 
the reasons set forth below, the appeal as to these issues 
must be denied.  

Pursuant to 38 U.S.C.A. § 1154(b), in the case of any veteran 
who engaged in combat with the enemy in active service with 
the military of the United States during a period of war, 
campaign, or expedition, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  However, 
service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

The veteran's DD-214 and service personnel records show that 
he served in Vietnam from March 1968 to March 1969.  His 
military occupational specialty was as a light weapons 
infantryman.  For his service, the veteran was awarded the 
National Defense Service Medal, the Vietnam Service Medal 
with 4 Bronze service stars, the Vietnam Campaign Medal with 
60 device, the Combat Infantryman Badge, the Army 
Commendation Medal, and the Bronze Star Medal with V device.  

Based on his honorable service, there is no question that 
this veteran engaged in combat with the enemy and thus, the 
combat presumptions afforded him under 38 U.S.C.A. § 1154(b) 
attach.  However, 38 U.S.C.A. § 1154(b) deals only with the 
question of whether a particular disease or injury was 
incurred in or aggravated by service-that is, what happened 
then-not the question of either a current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required.  Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 
1996) (table).  Service connection for DDD of the cervical 
and lumbar spine and pes planus are not supported by the 
medical evidence of record and in fact, are rebutted by clear 
and convincing evidence to the contrary.

DDD of the Cervical and Lumbar Spine

In this matter, the veteran returned from Vietnam in March 
1969.  Thereafter, he sought treatment in February 1970, 
April 1970, May 1970, and July 1970 for a myriad of 
complaints unrelated to the claims on appeal, which indicate 
he had access to medical care.  However, his service medical 
records are wholly devoid of any relevant treatment, 
complaints, or diagnoses of DDD of the cervical and lumbar 
spine.  Similarly, his September 1970 report of separation 
examination was negative for any complaints or diagnoses of 
DDD of the lumbar and cervical spine.

On a February 1997 VA examination, the veteran gave a history 
of being thrown from a helicopter in service, and having 
survived without a scratch.  VA outpatient treatment records 
dated in May 1999 reveal the veteran denied any injuries in 
service.  The veteran first complained of chronic low back 
pain in June 2000.  He was diagnosed with muscle strain.  In 
July 2000, the veteran sustained a "clay shoveler's" 
fracture of C6.  During an August 2000 VA examination, the 
examiner noted the cervical vertebra fracture was incurred in 
the course of vigorous physical therapy.  Thereafter, VA 
outpatient treatment records dated between August 2000 and 
July 2001 show the onset of neck pain complaints.  An entry 
dated in September 2001 noted the veteran had chronic right 
rhomboid muscle spasms, most likely related to his job with 
the United States Postal Service (USPS).  

During VA examination in November 2001, the veteran reported 
an onset of back pain only five years prior, which occurred 
with lifting and bending.  The veteran was diagnosed with DDD 
of the lumbar spine.   

The first radiographic evidence of DDD of the cervical and 
lumbar spine is dated in 2001, many years after the veteran's 
discharge from active duty service.  (The law provides a one-
year presumptive period for arthritis or degenerative joint 
disease, but not for degenerative disc disease.  38 C.F.R. 
§§  3.307, 3.309.  In any event a presumptive period is not 
relevant to the facts of this case.)  A January 2001 cervical 
spine magnetic resonance imaging (MRI) report showed C3-4 
disk bulge without herniation, C5-6 central and left disk 
herniation with left foraminal compromise and questionable 
left root effacement.  Lumbar spine x-rays dated in April 
2001 show mild L3-4 DDD.  

With regard to the lengthy evidentiary gap in this case 
between active service and the first radiographic evidence of 
DDD of the cervical and lumbar spine, the absence of evidence 
constitutes negative evidence against the claims because it 
tends to disprove the claims that DDD of the cervical and 
lumbar spine were the result of combat service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of DDD of the 
cervical and lumbar spine between the period of active duty 
and first diagnoses in 2001 tends to show in this case that 
DDD of the cervical and lumbar spine did not have their onset 
in service or for many years thereafter and are unrelated to 
service, including basic training drills and the rigors of 
combat service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at  1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of DDD of the 
cervical and lumbar spine, there is no evidence of record to 
substantiate the third component of the Guiterrez inquiry, 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Moreover, the 
Board finds there are no persuasive medical opinion of record 
that DDD of the cervical or lumbar spine is related to the 
veteran's active duty combat service.  In this regard, the 
veteran's claims file was reviewed in August 2004 by a VA 
examiner pursuant to the instructions in the February 2004 
Board remand.  The examiner noted the veteran initially 
complained of neck pain beginning in 2000 after sustaining a 
C6 fracture.  The examiner found no complaints of neck pain 
in service and noted the 30-year lapse in medical evidence 
between discharge from active service and the onset of 
complaints.  With respect to the back pain, the examiner 
noted an entry dated in 2001, which showed the veteran 
injured himself while lifting something at work.  Therefore, 
the examiner opined it was unlikely that cervical spine and 
lumbosacral DDD were incurred in service.

The veteran submitted a September 2005 report from Dr. EAB in 
support of the claims on appeal.  Dr. EAB noted the veteran 
had a longstanding history of low back pain, which initially 
began during the veteran's service in Vietnam as an infantry 
soldier.  Dr. EAB further indicated the pains persisted after 
the veteran's discharge and progressively had gotten worse.  
He opined the veteran's back condition was present during the 
veteran's active service and would have been aggravated by 
the type of activity required of an infantry soldier and 
would thus, predispose him to further problems in post-
service life.

The Board finds that with respect to the evidence presented, 
the greatest weight must be accorded to the opinion of the 
August 2004 VA examination.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); 
see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board in looking at the findings of the August 2004 VA 
examination, notes that the examiner conducted a complete 
review of the veteran's claims folder, to include the service 
medical records.  Thus, the VA examiner who performed the 
August 2004 records review reached the conclusion that the 
veteran's current DDD of the cervical and lumbar spine was 
not incurred in service, based on a complete and thorough 
review of the medical evidence of record.

In contrast, Dr. EAB's statements are not supported by the 
contemporaneous medical evidence of record.  Further, there 
was no indication that Dr. EAB reviewed the medical evidence 
available in the claims file and appears to have relied on 
the veteran's history.  He indicated that the veteran's back 
pains persisted after the veteran's discharge and 
progressively had gotten worse to the present day.  However, 
there is no objective medical evidence that the veteran 
continuously complained of back and/or neck pain since his 
discharge in 1970.  The additional medical records associated 
with the claims folder show the veteran sustained a C6 
fracture in July 2000, chronic rhomboid muscle spasm in 2001 
most likely due to a recent job-related injury.

Therefore, the Board finds Dr. EAB's opinion as to the 
etiology of the veteran's symptoms is not supported by the 
objective medical evidence.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  Thus, based on the aforementioned, the Board has 
afforded decisive weight to the opinion of the VA examiner 
who performed the August 2004 VA records review, and finds 
that the clinical evidence of record does not support a 
finding of service connection.  

The veteran's own contentions that DDD of the cervical and 
lumbar spine is the result his combat service, his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In summary, taking into account the combat 
presumptions afforded to the veteran as to what happened in 
service, the medical nexus evidence is not in relative 
equipoise.  The Board finds there is clear and convincing 
evidence to the contrary that DDD of the cervical and lumbar 
spine was incurred in or aggravated by such service.  
38 U.S.C.A. § 1154(b).

Pes Planus

Thee veteran has previously contended that pes planus existed 
prior to his active duty service.  He asserted that despite 
this pre-existing condition, he was accepted into service and 
made a foot soldier responsible for carrying heavy gear on a 
small frame.  The veteran contends that as a result of his 
basic training, as well as jumping and/or falling or being 
pushed from helicopters during his combat activities, his 
pre-existing pes planus was aggravated.  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 C.F.R. 
§ 3.306.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  To 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  In this case, however, pes planus was not noted 
on the October 1967 enlistment examination.  Thus, the 
veteran is presumed to have been sound as to any foot 
disorder upon his entrance into active duty service.  Other 
than statements of the veteran, there is no evidence that pes 
planus existed prior to the veteran's active duty service.  
Therefore, his claim must be addressed on a direct causation 
basis.

The service medical records do not include any evidence of 
pes planus.  The veteran returned from Vietnam in March 1969.  
Thereafter, he sought treatment in February 1970, April 1970, 
May 1970, and July 1970 for unrelated complaints.  The first 
evidence of flexible pes planus is dated in 2000, some 30 
years after service.  VA outpatient treatment records dated 
in May 2000 show the veteran was seen for the first time 
complaining of chronic foot and ankle pain.  The veteran 
denied any history of trauma or injuries to his legs or feet.  
The treatment provider noted the veteran indicated the pain 
was made worse when he worked as a clerk at the post office, 
which required him to stand on his feet a lot.  Private 
medical records from Dr. KH dated in September 2005 contain a 
diagnosis of plantar fasciitis secondary to excessive 
pronation.  There was no indication that this condition was 
related to the veteran's service.

With regard to the long evidentiary gap in this case between 
active service and the earliest medical evidence of pes 
planus, the absence of evidence may constitute negative 
evidence against the claim because it tends to disprove the 
claim that pes planus is the result of combat service which 
in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey, 12 Vet. App. at 74.  
Further, there are no medical opinions that current 
disability due to pes planus is related to the veteran's 
service, including combat-related activities.  In this 
regard, an August 2004 records review was conducted by a VA 
examiner pursuant to the February 2004 Board remand.  The 
examiner noted the veteran had a complete physical upon 
entrance into active service and there was no mention of any 
foot problems.  The examiner also noted that physical 
examinations in 1967 and 1970 showed both feet were normal.  
The examiner indicated the first post-service complaints of 
pes planus were dated in 2000, 30 years after the veteran's 
discharge from service.  The examiner opined it was unlikely 
that bilateral pes planus was incurred in service. 

The veteran's statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  
Thus, accepting for discussion purposes that the veteran's 
feet were subjected to very strenuous activities consistent 
with his duties and service in Vietnam, the disability due to 
pes planus long after service has not been related to service 
by competent medical nexus opinion.  See Caluza, supra.  
Accordingly, the evidence is not in relative equipoise.  To 
the contrary, there is clear and convincing evidence based on 
informed medical opinion that pes planus was not incurred in 
or aggravated by such service.  38 U.S.C.A. § 1154(b).

Conclusion

The Board appreciates the veteran's substantial contributions 
during service, including his Vietnam service.  The Board, 
however, is bound by the law and regulations that govern VA 
benefits.  Thus, the Board must apply the law as it exists 
and cannot extend benefits out of sympathy for a particular 
claimant.  See Owings,   8 Vet. App. at 23, quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  For the reasons discussed, the issues on 
appeal must be denied.  


ORDER

Entitlement to service connection for DDD of the cervical 
spine is denied.

Entitlement to service connection for DDD of the lumbar spine 
is denied.

Entitlement to service connection for pes planus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


